Case 1:20-cv-01104-PLM-PJG ECF No. 38, PageID.1350 Filed 12/17/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MICHIGAN RESTAURANT & LODGING                    )
ASSOCIATION, et al.,                             )
                     Plaintiffs,                 )
                                                 )      No. 1:20-cv-1104
-v-                                              )
                                                 )      Honorable Paul L. Maloney
ROBERT GORDON,                                   )
                            Defendant.           )
                                                 )

                                ORDER TO RESPOND

       The Court has proposed certifying two questions of law to the Michigan Supreme

Court in the above-captioned case (see ECF No. 31). The Court heard oral argument on the

issue on December 17, 2020. As the Court indicated at the close of that hearing, Plaintiffs

are hereby directed to file a partial response to Defendant’s motion to dismiss (ECF No. 32)

regarding whether Defendant is entitled to Eleventh Amendment immunity on Count V of

Plaintiffs’ amended complaint. Plaintiffs shall file that response no later than 10 a.m.,

Monday, December 21, 2020.

       IT IS SO ORDERED.

Date: December 17, 2020                                           /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge
